Title: From John Adams to Joseph Gardoqui & Sons, 20 January 1780
From: Adams, John
To: Gardoqui, Joseph, & Sons (business)


     
      
       Gentlemen
      
      
       Bilbao, ante 20 January 1780
       
      
     
     
      If you will be so good as to send to America, on Board of Either each of the Vessells now here to the Amount of Twenty Pounds sterling in Articles for the Use of my Family, and consign them to my Adress, and to the Care of Isaac Smith Esq of Boston, I will pay your Bills, with Pleasure and hold myself obliged besides. The Articles I wish to have sent are, become very scarce in America
     
     
      
       one Piece of common Linnen
      
      
       a few Dozens of Glass Tumblers
      
      
       half a dozen plain Glass Decanters.
      
      
       a few Dozens of Silk Handkerchiefs
      
      
       two Dozens of common Table Knives and Forks.
      
      
       Half a Dozen large and fine Blanketts.
      
      
       half a Dozen Pounds of Green Tea.
       
      
     
    